Per Curiam.
It appears from the record in this case that the Metropolitan Bank was an innocent purchaser before maturity of the- bonds and coupons, which, the plaintiff asks to have delivered up and cancelled. Notwithstanding this fact appeared in the mandamus proceeding set out in the petition, this court affirmed the judgment of the circuit court refusing a peremptory writ of mandamus to compel the county of Dallas to levy a tax to pay the coupons alleged in that proceeding to be due and unpaid. It appears from the petition that the circuit court of the United States for the district of Missouri hold Dallas county bonds, of the same issue and series declared void by this court in the mandamus proceeding aforesaid, to be valid and binding upon Dallas county, when in the hands of innocent purchasers or holders for value. In the case of the State ex rel. Stamper v. Holladay, 72 Mo. 499, this court held that bonds thus circumstanced are not nullities in the hands of the holders thereof, and as the holders are declared by the United States courts to have property *586therein, we think it beyond the province of this court to undertake to destroy in the hands of citizens of the United States that which the courts of the United States declare to be property. We have exhausted our jurisdiction in declining to enforce such bonds as valid obligations, and do not think we can lawfully go to the extent we are now asked to go.
The judgment of the court of appeals will be affirmed.
Sherwood, J., dissents.